 Case 4:21-cv-04085-RAL Document 19 Filed 07/27/21 Page 1 of 2 PageID #: 319




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION



 DANIEL JOSE GOMEZ,                                                4:21-CV-04085-RAL


                        Petitioner,
                                                           ORDER DENYDIG PETITIONER'S
                                                            MOTION FOR CERTIFICATE OF
         vs.                                              APPEALABILITY AND GRANTING
                                                      PETITIONER'S MOTION FOR LEAVE TO
 ROBERT DOOLEY,ATTORNEY GENERAL                          PROCEED IN FORMA PAUPERIS ON
 OF THE STATE OF SOUTH DAKOTA,                                           APPEAL


                        Respondents.


        Petitioner Daniel Jose Gomez filed a petition for writ of habeas corpus under 28 U.S.C.

§ 2254. Doc. 1. This Court granted Respondents' motion to dismiss for laek ofsubject matter

jurisdiction because Gomez was not "in custody" when he filed his § 2254 petition. Doc. 15 at 3.

Now, Gomez moves for a certificate of appealability and for leave to proceed in forma pauperis

on appeal. Docs. 17, 18.

I.   Motion for Certificate of Appealability

        When Gomez filed this petition, he was not in custody of the South Dakota Department

of Corrections. See Docket 15 at 3."[A] state prisoner seeking a writ of habeas corpus has no

absolute entitlement to appeal a district court's denial of his petition." Miller-El v. Cockrelh 537

U.S. 322, 335(2003)(citing 28 U.S.C. § 2253)."Before an appeal maybe entertained, a prisoner

who was denied habeas relief in the district court must first seek and obtain a COA from a circuit


justice or judge." Id at 335-36. Such a certificate of appealability may be issued "only if the

applicant has made a substantial showing ofthe denial of a constitutional right." 28 U.S.C.

§ 2253(c)(2). A "substantial showing" is one that demonstrates "reasonable jurists would find the
 Case 4:21-cv-04085-RAL Document 19 Filed 07/27/21 Page 2 of 2 PageID #: 320




district court's assessment ofthe eonstitutional claims debatable or wrong." Slack v. McDaniel.

529 U.S. 473,484(2000). This Court lacks subject matter jurisdiction over Gomez's petition and

Gomez has failed to make a substantial showing that bis constitutional rights were denied. S^

Doc. 15 at 3. Thus, a certificate of appealability is not issued. See 28 U.S.C. § 2253(c)(2)("A

certificate of appealability may issue ... only if the applieant has made a substantial showing of

the denial of a constitutional right.").

II.   Motion for Leave to Proceed In Forma Pauperls on Appeal

          Gomez filed a notiee of appeal and moves for leave to proceed in forma pauperis on

appeal. Docs. 16, 18. The filing-fee provisions ofthe Prison Litigation Reform Aet do not apply

to habeas corpus actions. Malave v. Hedrick. 271 F.3d 1139, 1140(8tb Cir. 2001). To determine

whether a habeas petitioner qualifies for in forma pauperis status, the eourt need only assess(1)

whether the petitioner can afford to pay the full filing fee, and (2) whether the petitioner's appeal

is taken in "good faith." 28 U.S.C. § 1915(a)(1),(3). Gomez's appeal appears to be taken in good

faith. After review of his financial affidavit. Doc. 18, this court finds that Gomez has insufficient

funds to pay the $505.00 appellate filing fee.

          Therefore, it is hereby

          ORDERED that Gomez's motion for certifieate of appealability. Doe. 17, is denied. It is

finally

          ORDERED that Gomez's motion for leave to proceed in forma pauperis on appeal. Doc.

18, is granted.

          DATED July          2021.
                                              BY THE COURT:



                                              ROBERTO A. LANGE'
                                              CHIEF JUDGE
